Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses uplink and downlink control including power control of communications signals using PDCCH, PUCCH and other control channels with symbol arrangements and resources controlled for proper communications.  The prior art does not clearly teach or discloses, as a whole,  a base station in a wireless communication system, the base station comprising:  a transceiver configured to transmit assay receive a signal; and a controller configured to:  transmit, to a terminal, system information including information associated with an uplink subcarrier spacing, information associated with a number of physical uplink control channel (PUCCH) symbols, and information associated with an uplink power control for the PUCCH, transmit, to the terminal on a physical downlink control channel (PDCCH), a power control command for the PUCCH, and  receive, from the terminal, the PUICCH based on the number of the PUCCH symbols and the uplink subcarrier spacing.  When incorporating each and every limitations of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEWIS G WEST/            Primary Examiner, Art Unit 2648